 In the Matter of STRAND LEATHERGoons COMPANY,INC.,EMPLOYERandPocsETBoo$WORKERSUxiorl,NEWYOBS(NEwBEDroi wBRANCH),PETITIONERCase No.1-R,C-816.Decided April 08,1949DECISIONANDORDEROn March 29, 1948,, Pocketbook Workers Union, New York (NewBedford Branch), filed a petition, as amended December 9,1948, alleg-ing that a question affecting commerce existed concerning the rep-resentation of employees of Strand Leather Goods Company, Inc.OnDecember 2, 1948, the Petitioner, the Employer, and a representative ofthe Board entered into a "Stipulation for Certification upon ConsentElection."On February 11, 1949, an election by secret ballot was con-ducted among the employees in the stipulated unit, under the directionand supervision of the Regional Director for the First Region. (Bos-ton,Massachusetts).Upon the conclusion of the election, a Tally ofBallots was furnished the parties.The Tally showed that the votes were distributed as follows :Approximate number of eligible voters-----------------------135Void ballots----------------------------------------------2Votes cast for Pocketbook Workers Union, New York (NewBedford Branch)_______________________________________56Votes cast against participating labor organization----____--69Valid votes counted_______________________________________ 125Challenged ballots-----------------------------------------1Valid votescounted plus challenged ballots------------------126,On-February 16,1949, the Petitioner filed Objections to the Electionalleging that by certain conduct occurring on or about February 11,1949, the Employer interfered with the results of the election.Afteran investigation,the Regional Director on March 24, 1949, issued hisReporton Objections, in which he found that none of the objectionsraisedsubstantialissues andrecommended that all be overruled.Hefurther reported that although the Petitioner was requestedto submit83 N. L.R. B., No. 31.256 STRAND LEATHER GOODS COMPANY, INC.257evidence to substantiate the objections, it has presented no supportingfacts or witnesses.No exceptions having been filed by either of the parties to the Reporton Objections within the time provided therefor, we hereby adoptthe findings and recommendations of the Regional Director.,,Accord-ingly, we find that the objections to the election raise no substantialand material issues.2As the Tally of Ballots shows that a majority of the valid votes werecast against the Petitioner, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of Strand Leather Goods Com-pany, Inc.,at its New Bedford,Massachusetts,plant, filed by Pocket-book Workers Union, NewYork (New Bedford Branch),be, and ithereby is,dismissed.CHAIRMAN HERZOG and MEMBER HOUSTON took no part in the con-sideration of the above Decision and Order.1Matter of Eagle Overall Supply Co., Inc., et al.,81 N. L. R. B. 348.2As partof its objections,the Petitionermoved that the complaint issued upon chargesfiled by the Petitioner against the Employer in Case No.1-CA-173,be reinstated upon theground that the Employer had violated the settlement agreement of December 3, 1948, byconductcovered by the objectionsto this proceeding. In view of our determination thatthe objections raise no substantial and material issues and considering the Regional Direc-tor's report that an investigation reveals no further unfair labor practices subsequent tothe settlementagreement,we shall in accordance with our established practice not gobehindthe settlementagreementto considerthe conductof the Employer whichprecededit.SeeMatterof The Laclede Gas Light Company,80 N. L.R. B. 839.Accordingly,we hereby deny the motion of the Petitioner to reinstate Case No.1-CA-173.